VICKERY, P .J.
Epitomized Opinion
Trust Co., as executor of Grether estate, sued Beckwith on a $5,000 note, and also Williams-Murphy Co. on two notes signed by the company and placed by Beckwith with Grether as collateral. The evidence disclosed that Grether sold Williams-Murphy Co. a tract of land in payment of which company gave Grether note and mortgage. Company then allotted and sold the land by lots and notes and mortgages, given in payment of lots, were assigned to Grether to the amount of the note and mortgage given by company for the land. Grether assigned to Beckwith two of the original notes given by Murphy Co. to Grether. Later Beckwith borrowed from Grether, giving his own note and assigning his own note and assigning as collateral these Murphy Co. notes, which Grether had assigned to Beckwith. Murphy Co. proved that it had paid its debt to Grether, had the. mortgage cancelled, but had failed to secure these two notes because Grether was sick and had put off ’ delivering them. Judgment was rendered against Beckwith by default, but the court ordered a cancellation of the Williams-Murphy notes. In affirming the judgment, the Court of Appeals held:
1. “Beckwith either received the payment of these notes as owner of the notes, if he was the owner, or else he received them as a duly authorized and acting agent for his principal, Grether, and Grether, having received the full payment of these notes, could not compel the Murphy Co. to repay them.”